Tenney, J.
— By the record of the justice of the peace, before whom the action was brought and tried, it appears, that from the judgment for the plaintiff, the defendants claimed an appeal, and sureties were waived; but no recognizance whatever was taken.
The record of the justice cannot be impeached in the mode attempted. Gammon v. Chandler, 30 Maine, 152. Litigation terminated upon the rendition of judgment in the justice court, which was conclusive between the parties for want of a recognizance. Hilton v. Longley, 30 Maine, 220.
All controversy having ended before the parties came into this Court, the plaintiff finally prevails, in the matter before it; and is entitled to costs, so far as they have accrued here. Harris v. Hutchins, 28 Maine, 102.

Exceptions overruled.

Shepley, C. J., and Appleton and Cutting, J. J.,. concurred.